Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The previously indicated allowability is withdrawn in view of the newly discovered reference(s) to Murphee (US 20180126460).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphee (US 20180126460) in view of itself. 
Regarding claim 1, Murphee teaches an air-blow cleaning apparatus comprising: 
a cleaning chamber (see [0168] disclosing an enclosure, container, processing chamber, or build module; see also [0006] disclosing debris removal); 
a retainer member disposed inside the cleaning chamber (wherein [0032] teaches a platform for supporting an object; see also [0040], [0174-0176]); 
an air circulator configured to generate an airflow flowing from a plurality of air inflow openings provided on a ceiling (wherein [0259] discloses the gas flow mechanism having an inlet portion, wherein an inlet portion may include one or more openings to facilitate flow into the chamber portion, see Figure 12 for example) to a plurality of air outflow openings provided on a floor of the cleaning chamber (wherein [0264] discloses an outlet portion, wherein the outlet portion can include one or more outlet openings, i.e. in a similar structure to the inlet portion), 
the air circulator comprising a chamber disposed on a lower surface of the cleaning chamber and a negative pressure creation device configured to lower pressure in the chamber (see [0163] disclosing negative pressure, including a vacuum; see also [0168], [0169] disclosing that different portions of the chamber can be different pressures; wherein [0041] teaches that the gas outlet portion may be separated by a main portion of the enclosure by a wall, i.e. a chamber); and 
a blower configured to blow air onto a workpiece retained by the retainer member (see [0213] disclosing one or more nozzles, including an air-aspirating nozzle), wherein 
an inner wall of the cleaning chamber has a plurality of flat plates that are provided at predetermined intervals along a vertical direction and protrude into the cleaning chamber in a horizontal direction (wherein [0263] teaches the baffles may be placed at a location within the processing chamber/enclosure; wherein [0262] discloses that the ledges may be baffles, and that the ledges may be controlled/altered in terms of position; wherein [0263] also teaches that at least one surface of the baffle may be smooth, i.e. flat; wherein [0317] teaches of the orientation of the baffles, and , 
wherein the plurality of flat plates extend in the horizontal direction orthogonal to the inner wall (wherein [0319] discloses that the baffles may be substantially perpendicular with respect to the direction of gas at the inlet). 
However, Murphee does not explicitly teach, and is silent regarding, wherein each of the plurality of flat plates have a horizontal length between 30 mm and 60 mm in the horizontal direction orthogonal to the inner wall, 
wherein an aspect ratio of the horizontal length of each of the plurality of flat plates to a vertical length between adjacent flat plates among the plurality of flat plates is between 2:1 and 3:1, and
wherein flat plates among the plurality of flat plates that are longer in the horizontal direction orthogonal to the inner wall and flat plates among the plurality of flat plates that are shorter in the horizontal direction orthogonal to the inner wall are dispersed alternately along the vertical direction of the inner wall. 
However, Murphee does teach that the size, shape, and number of baffles can vary depending on a number of factors such as gas flow velocity and/or design constraints [0320]. Murphee further teaches that the plurality of gaps between the baffles can be adjustable based on parameters for reducing velocity and/or turbulence [0319], and that there are multiple contemplated sizes of the width, depth, and height of the processing chamber [0139].  These baffles can be designed or adjusted in order to facilitate gas flow trajectory, velocity, chemical makeup, or temperature [0318]. Murphee wherein each of the plurality of flat plates have a horizontal length between 30 mm and 60 mm in the horizontal direction orthogonal to the inner wall, wherein an aspect ratio of the horizontal length of each of the plurality of flat plates to a vertical length between adjacent flat plates among the plurality of flat plates is between 2:1 and 3:1, and wherein flat plates among the plurality of flat plates that are longer in the horizontal direction orthogonal to the inner wall and flat plates among the plurality of flat plates that are shorter in the horizontal direction orthogonal to the inner wall are dispersed alternately along the vertical direction of the inner wall.
Regarding claim 6, all of the limitations recited in claim 1 are rejected by Murphee as modified by itself. Modified Murphee further teaches wherein the plurality of flat plated have lengths between 40mm and 50mm in the horizontal direction orthogonal to the inner wall (wherein [0319] discloses that the baffles may be substantially perpendicular with respect to the direction of gas at the inlet; furthermore, please refer to the result effective variable assertion provided above regarding the specifically claimed 40mm and 50mm limitation).  
Regarding claim 10, Murphee teaches an air-blow cleaning apparatus comprising: 4

a cleaning chamber (see [0168] disclosing an enclosure, container, processing chamber, or build module; see also [0006] disclosing debris removal); 
a retainer member disposed inside the cleaning chamber (wherein [0032] teaches a platform for supporting an object; see also [0040], [0174-0176]);
an air circulator configured to generate an airflow flowing from a plurality of air inflow openings provided on a ceiling (wherein [0259] discloses the gas flow mechanism having an inlet portion, wherein an inlet portion may include one or more openings to facilitate flow into the chamber portion, see Figure 12 for example) to a plurality of air outflow openings provided on a floor of the cleaning chamber , 
the air circulator comprising a chamber disposed on the lower surface of the cleaning chamber and a negative pressure creation device configured to lower pressure in the chamber (see [0163] disclosing negative pressure, including a vacuum; see also [0168], [0169] disclosing that different portions of the chamber can be different pressures; wherein [0041] teaches that the gas outlet portion may be separated by a main portion of the enclosure by a wall, i.e. a chamber); and 
a blower configured to blow air onto a workpiece retained by the retainer member (see [0213] disclosing one or more nozzles, including an air-aspirating nozzle), wherein 
an inner wall of the cleaning chamber has a plurality of plates that are provided at predetermined intervals along a vertical direction and protrude into the cleaning chamber in a horizontal direction (wherein [0263] teaches the baffles may be placed at a location within the processing chamber/enclosure; wherein [0262] discloses that the ledges may be baffles, and that the ledges may be controlled/altered in terms of position; wherein [0263] also teaches that at least one surface of the baffle may be smooth, i.e. flat; wherein [0317] teaches of the orientation of the baffles, and [0319] teaches of the gaps between the surfaces of the baffles being configured to alter the flow of the gas, i.e. predetermined).
However, Murphee does not explicitly teach, and is silent regarding, wherein the plurality of flat plates include a plurality of first flat plates and a plurality of second flat plates, each of the plurality of first flat plates is longer than each of the plurality of second flat plates in the horizontal direction orthogonal to the inner wall, and the plurality of first flat plates and the plurality of second flat plates are disposed alternately along the vertical direction of the inner wall.
However, Murphee does teach that the size, shape, and number of baffles can vary depending on a number of factors such as gas flow velocity and/or design constraints [0320]. Murphee further teaches that the plurality of gaps between the baffles can be adjustable based on parameters for reducing velocity and/or turbulence [0319], and that there are multiple contemplated sizes of the width, depth, and height of the processing chamber [0139].  These baffles can be designed or adjusted in order to facilitate gas flow trajectory, velocity, chemical makeup, or temperature [0318]. Murphee further contemplates relationships between elements of the apparatus in terms of ratios, including cross sections, in at least [0320], [0333] and [0259].  The passages and openings of the apparatus change based on the size and shape of the baffles, subsequently causing a correlation between the baffles and the width to height ratio of the opening [0035]; see also [0041] and [0043]. Therein exists a relationship between the design of the baffles within an enclosure and the resulting gas flow velocity, turbulence, pressure, trajectory, and temperature. Therefore, since the general conditions of the claim are disclosed in the prior art of the record in accordance with evaluating the design of the baffles, the claim limitation is considered a result effective variable based on routine experimentation, i.e. a result effective variable. One having ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success when formulating the claimed aspect ratio, distance between baffles, and profile formed by adjacent baffles. This is further  wherein the plurality of flat plates include a plurality of first flat plates and a plurality of second flat plates, each of the plurality of first flat plates is longer than each of the plurality of second flat plates in the horizontal direction orthogonal to the inner wall, and the plurality of first flat plates and the plurality of second flat plates are disposed alternately along the vertical direction of the inner wall.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kosuda (US 20160089701), please see Figure 1B and element 12. 
Huang (US 20120276830), please see Figure 3 and elements 3, 4. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723